Citation Nr: 1531557	
Decision Date: 07/24/15    Archive Date: 08/05/15

DOCKET NO.  10-36 511A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for left knee disability.

2.  Entitlement to service connection for left ankle disability.

3.  Entitlement to service connection for left hip fracture residuals.

4.  Entitlement to service connection for chronic headaches, claimed as secondary to fall caused by service-connected right knee and ankle arthritis.

5.  Entitlement to service connection for a cerebrovascular accident (CVA) (claimed as chronic episodes of syncope), claimed as secondary to fall caused by service-connected right knee and ankle arthritis.

6.  Entitlement to service connection for psychiatric disability, to include depression and anxiety, claimed as secondary to fall caused by service-connected right knee and ankle arthritis.

7.  Entitlement to service connection for vertigo, claimed as secondary to fall caused by service-connected right knee and ankle arthritis.

8.  Entitlement to service connection for back disability, claimed as secondary to service-connected right knee and ankle arthritis.

9.  Entitlement to service connection for status post open reduction internal fixation of right hip and femur fracture, claimed as secondary to service-connected right knee and ankle arthritis.

10.  Entitlement to service connection for an eye disability, to include right eye cataracts.

11.  Entitlement to service connection for a skin disability, to include shingles and residuals of chickenpox (also claimed as skin condition of bilateral arm, bilateral hip, back, and abdomen).

12.  Entitlement to an increased rating for bilateral hearing loss disability, currently rated noncompensable prior to January 28, 2010 and 10 percent from that date.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Counsel
INTRODUCTION

The Veteran served on active duty from December 1968 to December 1988.

These matters come before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In September 2009, the RO denied entitlement to service connection for the following: left knee disability, left ankle disability, left hip fracture residuals, right eye cataracts, chronic headaches, CVA (claimed as syncope, chronic episodes), depression and anxiety, vertigo, chickenpox (also claimed as multiple skin disabilities), and status post open reduction internal fixation of right hip and femur fracture.  The RO also denied the Veteran's application to reopen his claim for entitlement to service connection for back disability and his claims for increased ratings for hearing loss disability and hemorrhoids.  Although the RO characterized the back claim as an application to reopen, the Board will address it on a de novo basis for the reasons indicated below.  A December 2009 VA report of general information reflects that the Veteran timely disagreed with all of the September 2009 denials.

In a May 2010 rating decision, the RO increased the rating for the Veteran's left ear hearing loss disability to 10 percent, effective January 28, 2010.  The increased rating claim had been filed on May 27, 2009.  As the increase was not effective on or within a year prior to the date of claim, a staged rating was created, as indicated on the title page.  In a May 20, 2010 statement of the case (SOC), the RO denied an increased rating for bilateral hearing loss disability (i.e., higher than that which had been granted in the May 2010 rating decision) and continued the denial of the claim for an increased rating for hemorrhoids.  In a May 21, 2010 SOC, the RO continued the denials of each of the service connection claims and the application to reopen.  In his September 2010 substantive appeal (VA Form 9), the Veteran indicated that he had read the May 21, 2010 SOC and was appealing only the denials of service connection for left hip disability, chronic headaches, chronic syncope, depression and anxiety, vertigo, and right hip injury.

In April 2013, the RO denied the Veteran's August 2011 claim for an increased rating for bilateral hearing loss disability, currently rated 10 percent.  The RO also implicitly denied entitlement to a TDIU, Rice v. Shinseki, 22 Vet. App. 447, 453 (2009), and the Veteran filed an NOD as to this denial in July 2013.  The RO issued a SOC continuing the denial of a TDIU in April 2014.

In November 2014, the Veteran testified at a videoconference hearing before the undersigned; a transcript of that hearing is of record.  During the hearing, the Board took testimony on the issues of entitlement to service connection for right eye cataracts, chronic headaches, CVA, a psychiatric disorder, vertigo, residuals of chickenpox, back disability, and right hip and femur secondary to right knee disorder.  The Board also took testimony on the issues of entitlement to an increased rating for hearing loss, currently rated 10 percent, and entitlement to a TDIU.  As discussed below, the Veteran indicated that he wished to withdraw his appeal from the denials of the claims for service connection for left ankle, left knee, and left hip disabilities.

The issues of entitlement to service connection for an eye disability to include right eye cataracts, a skin disability to include residuals of shingles and chickenpox, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  On November 19, 2014, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal from the denial of his claims for entitlement to service connection for left knee disability, left ankle disability, and left hip fracture residuals on the record at the Board hearing.

2.  Chronic headaches are not caused or aggravated by service-connected right knee or ankle arthritis.

3.  Chronic headaches did not manifest in service, within the one year presumptive period or for many years thereafter, and are unrelated to service. 

4.  A CVA was not caused or aggravated by service-connected right knee or ankle arthritis.

5.  A CVA did not manifest in service, within the one year presumptive period or for many years thereafter, and CVA residuals are unrelated to service.

6.  Vertigo is not caused or aggravated by service-connected right knee or ankle disabilities.

7.  Vertigo did not manifest in service, within the one year presumptive period or for many years thereafter, and is unrelated to service.

8.  Back disability is not caused or aggravated by service-connected right knee or ankle arthritis.

9.  Back disability did not manifest in service or for many years thereafter and is unrelated to service.

10.  Right hip and femur fracture residuals are not caused or aggravated by service-connected right knee or ankle disabilities.

11.  On VA audiological testing in November 2008, the Veteran's hearing acuity was level II in the right ear and level II in the left ear.

12.  On VA audiological testing in July 2009, the Veteran's hearing acuity was level III in the right ear and level III in the left ear.

13.  On VA audiological testing in January 2010, the Veteran's hearing acuity was level IV in the right ear and level Veteran in the left ear.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of the denial of the claim for entitlement to service connection for left knee disability, left ankle disability, and left hip fracture residuals have been met.  38 U.S.C.A. § 7105(d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

2.  Chronic headaches are not proximately due to, the result of, or aggravated by, service-connected disease or injury.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2014).

3.  Chronic headaches were not incurred in or aggravated by service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).

4.  CVA is not proximately due to, the result of, or aggravated by, service-connected disease or injury.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.310.

5.  CVA was not incurred in or aggravated by service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309.

6.  Vertigo is not proximately due to, the result of, or aggravated by, service-connected disease or injury.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.310.

7.  Vertigo was not incurred in or aggravated by service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309.

8.  Back disability is not proximately due to, the result of, or aggravated by, service-connected disease or injury.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.310.

9.  Back disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303.

10.  Right hip and femur fracture residuals are not proximately due to, the result of, or aggravated by, service-connected disease or injury.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.310.

11.  Right hip and femur fracture residuals were not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303.

12.  The criteria for a compensable rating for bilateral hearing loss disability have not been met prior to January 20, 2010.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.85, 4.86, DC 6100 (2014).

13.  The criteria for a rating higher than 10 percent for bilateral hearing loss disability have not been met from January 20, 2010.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.85, 4.86, DC 6100.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

Jurisdiction

As indicated above, in the rating decision on appeal, the  RO denied 10 service connection claims, an application to reopen, and two increased rating claims and the Veteran disagreed with each determination.  Although the RO issued two SOCs addressing each of these 13 issues, the Veteran indicated in his substantive appeal that he wished to perfect the appeals as to only six of the claims, the denials of service connection for left hip disability, chronic headaches, chronic syncope, depression and anxiety, vertigo, and right hip injury.  The Court has held that timely filing of a substantive appeal is not jurisdictional, and VA may waive any issue of timeliness, either explicitly or implicitly.  Percy v. Shinseki, 23 Vet. App. 37, 42-45 (2009).  Here, because the Board took testimony on or addressed the issues of service connection for left ankle and knee disabilities, right eye cataracts, chickenpox residuals, and back disability, entitlement to an increased rating for bilateral hearing loss disability, and entitlement to a TDIU, any issue as to the timeliness of the substantive appeals on these issues has been waived and these issues are before the Board.  As the Veteran did not file a substantive appeal as to the claim for an increased rating for hemorrhoids and the Board did not address or take testimony on this issue, this issue is not before the Board.  The Board also notes that, although the RO subsequently denied a claim for an increased rating for bilateral hearing loss disability, because the previously denied claim for an increased rating had remained pending and the issue of the timelines of the substantive appeal was subsequently waived, the subsequent RO denial did not extinguish the claim, which is before the Board on this appeal.  Cf. Jones v. Shinseki, 23 Vet. App. 122, 125 (2009), aff'd, 619 F.3d 1368 (Fed. Cir. 2010) ("[O]nce an NOD has been filed, further RO decisions, which do not grant the benefit sought, cannot resolve the appeal that remains pending before the Board.  Only a subsequent Board decision can resolve an appeal that was initiated but not completed") (quoting Juarez v. Peake, 21 Vet. App. 537, 543 (2008)).

Withdrawals

At the beginning of the November 19, 2014 Board hearing, the Veteran indicated that he was withdrawing his appeals of the denial of the claims for service connection for left knee and left ankle disabilities and left hip fracture residuals.  Hearing Transcript, at 3.  As these appeals were withdrawn on the record at a hearing, the Board does not have jurisdiction over them and they are dismissed.  38 U.S.C.A. § 7105(d)(5); 38 C.F.R. § 20.204.


VCAA

The Veterans Clams Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  The requirements of the statutes and regulation have been met in this case.  VA provided pre-adjudication notice to the Veteran in July 2009 of the information and evidence needed to substantiate and complete his service connection and increased rating claims and his application to reopen, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate the claims, and as warranted by law, affording VA examinations.  In an October 2012 communication, the Social Security Administration indicated that the records requested by the RO had been destroyed.  The RO was therefore not required to take further action pursuant to the duty to assist.  See 38 C.F.R. § 3.159(c)(2) (VA not required to make follow up request for federal records where the custodian indicates the records have been destroyed).  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.

Moreover, during the November 2014 Board hearing, the undersigned explained the issues on appeal, and asked questions to suggest the submission of evidence that may have been overlooked.  These actions provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

The Board will therefore proceed to the merits of the appeal.


Analysis

Service Connection

While service connection is warranted where a current disability resulted from an injury or disease incurred in or aggravated by active military service, 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a), service connection is also warranted for disability proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Such secondary service connection is warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(b).

In his written statements and Board hearing, the Veteran indicated that most of the disabilities for which he was claiming service connection, to include headaches, CVA, vertigo, right hip and femur fracture residuals, back disability, and psychiatric disorder were caused by a 2004 fall that was due to his service-connected right ankle and knee disorders, to include his right knee buckling.  The VA and Army Medical Center treatment records, including an Emergency Room note reflect that the Veteran fell and suffered a right subtrochanteric hip fracture, for which he underwent surgery, as well as right knee pain.  The evidence thus reflects that the fall caused the right hip and femur fracture residuals.  The issue in this regard is whether the fall was due to the service-connected right knee and ankle arthritis and whether the other disabilities can be attributed to the fall.  The only medical opinion on this question is that of the physician who conducted the March 2005 VA examination.  The examiner reviewed the claims file and noted that the Veteran was diagnosed with vertigo in 2000 and a stroke in 2002, and that he fell and sustained a right hip and femur injury in 2004.  After examining the Veteran, the physician opined that following careful review of the claims file and medical records, the Veteran's right hip and leg condition, status post open reduction, internal fixation for right hip/femur fracture, was "less likely than not secondary to his right knee or ankle condition."  The rationale was that the current findings of mild arthritis changes in the right ankle and right knee with no evidence of instability were not supportive of the theory that the Veteran became unstable secondary to the right ankle and right knee condition and thus sustained a fall plus right hip and femur fracture.  She noted that the Veteran had previously had the vertigo and stroke and that he had fallen previously.  She therefore concluded that the injury, which she erroneously stated was in 2002, was not secondary to either the right ankle or knee conditions.

As the March 2005 VA examiner explained the reasons for her conclusions based on an accurate characterization of the evidence of record, her opinion as to a lack of a relationship between the fall and resulting right hip and femur fracture residuals, on the one hand, and the right knee and ankle arthritis, is entitled to significant probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).  Moreover, although the physician was specifically offering her opinion as to the right hip and femur fracture residuals, her rationale is applicable to each of the other disabilities for which the Veteran is claiming service connection secondary to the fall.  If the fall was not due to the right knee and ankle arthritis, then the other disabilities that the Veteran alleges were due to the fall are similarly not related to the right knee and ankle arthritis.  Further, the reference to 2002 as the date of the injury at the end of the opinion is an error that does not impact the opinion, which, viewed as a whole and in the context of the evidence of record, reflects the conclusion that the 2004 fall and any consequent disabilities were not due to the right knee and ankle arthritis because of the relatively minor nature of those disorders and the likelihood that the fall was more likely due to the prior CVA and vertigo.  Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (medical reports must be read as a whole and in the context of the evidence of record).  Finally in this regard, although entitlement to secondary service connection is generally warranted on an aggravation, here there is no evidence or argument that the right knee or ankle arthritis aggravated any of the claimed disabilities; rather, the only issue is whether the right knee and ankle arthritis caused a fall that resulted in multiple disabilities. 

The only other opinion on this question is that of the Veteran, who opined that the fall was caused by his right knee and ankle arthritis, in particular the right knee buckling.  Veterans are competent to testify as to their observations as well as some medical matters.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  While the Veteran is competent to state that he fell as a result of his right knee buckling, the Board finds the specific, reasoned opinion of the trained health care provider who conducted the March 2005 VA examination, based on her examination findings and review of the evidence including the Veteran's statements, to be of greater probative weight than the Veteran's more general assertions.  In addition, to the extent that the Veteran indicated during the Board hearing that he experienced the vertigo and CVA only after the fall, this testimony conflicts with VA treatment notes indicating that the vertigo and CVA occurred earlier, which is based, in part, on the Veteran's statements to health care providers.  To the extent that the Veteran's statements during the Board hearing conflict with his statements to VA health care providers and the  March 2005 VA examiner, the Board finds the more contemporaneous statements made to the health care professionals are of greater probative weight than later statements made during the course of an appeal from the denial of compensation benefits.  Fed. R. Evid. 803(4) (noting that statements made to physicians for the purposes of diagnosis and treatment are exceptionally trustworthy and not excluded by the hearsay rule because the declarant has a strong motive to tell the truth in order to receive proper care); Pond v. West, 12 Vet. App. 341, 345 (1999); Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest may affect the credibility of testimony).  The weight of the evidence is thus against the Veteran's contention that his headaches, CVA, vertigo, right hip and femur fracture residuals, back disability, and psychiatric disorder are secondary to his service-connected right knee and ankle arthritis because they caused a fall that resulted in these disabilities.

The Board must also consider whether there is any other theory of entitlement with regard to these claims that is raised by the evidence of record.  See Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009) (in direct appeals, all filings must be read in a liberal manner); EF v. Derwinski, 1 Vet. App. 324, 326 (1991) (Board must review all issues reasonably raised from a liberal reading of all documents in the record).  However, the Veteran has not argued, and the evidence does not reflect, that any of these disabilities are related to service, or that the CVA, vertigo, or headaches (brain hemorrhage, brain thrombosis, or organic disease of the nervous system) manifested within the one year presumptive period.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131; 38 C.F.R. §§ 3.303, 3.307, 3.309.  Although the Veteran sustained a head injury in a 1970 auto accident, was diagnosed with a hematoma in the left parietal area and experienced headaches, on the June 1973 Airborne examination, it was indicated that there was no loss of consciousness (LOC) involved, no concussion, and no complications or sequelae ("NCNS").  Moreover, on the August 1987 over-40 physical, neurologic examination was normal and the Veteran denied current medical problems.  

Similarly, although mild scoliotic lumbar changes were noted on the August 1987 over-40 physical, the spine, musculoskeletal system examination was marked as normal and full active range of motion (FAROM) was noted on the examination report.  In addition, no complaints, symptoms, or diagnoses related to headaches, CVA, vertigo, right hip and femur fracture residuals, back disability, and psychiatric disorder were noted on the April 1998 VA general medical examination, which noted a number of other symptoms and disorders, and the Veteran indicated during the Board hearing that he did not experience such symptoms until after that date.  Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (citing Fed. R. Evid. 803(7) for the proposition that the absence of an entry in a record may be evidence against the existence of a fact if it would ordinarily be recorded).  

In addition, multiple VA treatment psychiatric treatment notes reflect an AXIS I diagnosis of mood disorder due to CVA.  In this regard, to the extent that the Veteran's mood disorder or any other psychiatric disorder is related to the CVA, entitlement to service connection is not warranted on a secondary basis as the Board is denying entitlement to service connection for CVA in this decision.  See 38 C.F.R. § 3.310(a) (providing for service connection for a disability secondary to an already service-connected disease or injury). 

The evidence thus reflects that chronic headaches, CVA, vertigo, right hip and femur fracture residuals, back disability, or an acquired psychiatric disorder did not manifest in service, within the one year presumptive period, or for many years thereafter.  Moreover, the above analysis reflects that the evidence is sufficient to decide the claim and none of these disabilities may be associated with service or a service-connected disability.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006). 

For the foregoing reasons, the preponderance of the evidence is against the claims for entitlement to service connection for chronic headaches, CVA, psychiatric disability, vertigo, right hip and femur fracture residuals, and back disability.  The benefit of the doubt doctrine is therefore not for application, and the claims must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.
  
Increased Rating

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.
	
In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Such staged ratings have been assigned in this case, with the Veteran receiving a noncompensable rating prior to January 20, 2010 and a 10 percent rating from that date. 

Hearing loss is evaluated under 38 C.F.R. §§ 4.85, 4.86, DC 6100, Tables VI, VIA, and VII of VA's rating schedule.  The Rating Schedule provides a table for rating purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, established by a state-licensed audiologist, including a controlled speech discrimination test (Maryland CNC), and based upon a combination of the percent of speech discrimination and the pure tone threshold average, which is the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz divided by four.  38 C.F.R. § 4.85.  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal row represents the ear having the poorer hearing and the vertical column represents the ear having the better hearing. Id.

There are certain exceptional patterns of hearing impairment: When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, and when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  Neither pattern was shown on any of the examinations discussed below, and the special ratings for these patterns are therefore inapplicable.  38 C.F.R. § 4.86.

On the November 2008 VA audiological examination, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
30
45
75
80
58
LEFT
30
45
75
85
59

Maryland CNC speech recognition scores were 96 percent in the right ear and 92 percent in the left ear.

Using Table VI, the Veteran's November 2008 examination results revealed level II in the right ear and level II in the left ear.  Combining these levels according to Table VII results in a noncompensable rating.

On the July 2009 VA audiological examination, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
35
50
75
85
61
LEFT
35
55
80
85
64

Maryland CNC speech recognition scores were 88 percent in the right ear and 84 percent in the left ear.

Using Table VI, the Veteran's July 2009 examination results revealed level III in the right ear and level III in the left ear.  Combining these levels according to Table VII results in a noncompensable rating.

On the January 2010 VA-authorized audiological examination, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
35
60
75
90
65
LEFT
35
40
75
90
60

Maryland CNC speech recognition scores were 76 percent in the right ear and 74 percent in the left ear.

Using Table VI, the Veteran's January 2010 examination results revealed level IV in the right ear and level Veteran in the left ear.  Combining these levels according to Table VII results in a 10 percent rating.

The above evidence reflects that application of the rating schedule to the numeric designations assigned based on the three valid audiological examination reports dated during the appeal period indicates that a noncompensable rating was warranted prior to January 20, 2010 and a 10 percent rating was warranted from that date.  There is no evidence that the Veteran met the criteria for a 10 percent rating prior to January 20, 2010 and the assignment of a schedular disability evaluation for hearing impairment is a purely mechanical application of the rating criteria.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

In Martinak v. Nicholson, 21 Vet. App. 447 (2007) the Court addressed a challenge to VA's audiological testing practices, specifically, whether VA's policy of conducting all audiometry testing of hearing-loss claimants in a sound-controlled room was valid.  The Court also addressed the requirements for an adequate VA audiological examination report.  The Court upheld VA's policy of conducting audiometry testing in a sound controlled room.  The Court also held that, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report. Subsequently, however, in Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1280 (Fed. Cir. 2009), the Federal Circuit indicated that, "while the effects of a disability on one's daily life are arguably relevant to a doctor conducting a medical examination, those effects are not relevant to a disability rating made by a ratings specialist,' and 'VA has never adopted an interpretation to the contrary."

The November 2008 VA examiner indicated that the Veteran's situation of greatest difficulty included conversation in the presence of background noise in the absence of visual cues.  The July 2009 VA examiner indicated that there were no effects on usual daily activities.  The January 2010 VA-authorized examiner indicated that the Veteran was having difficulty understanding speech in a variety of environments and reported his hearing aids were not beneficial.  As the VA and VA-authorized examiners described the functional effects caused by the Veteran's hearing loss, they complied with Martinak.

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating criteria adequately contemplate the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms, i.e., marked interference with employment or frequent hospitalization.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extraschedular rating is warranted. 

Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology pertaining to his service-connected bilateral hearing loss disability. As indicated above, the Veteran reports the inability to understand conversation in light of background noise as well as in other environments.  The Board is of the opinion that the Rating Schedule measures and contemplates these aspects of the Veteran's hearing loss disability.  As explained in the proposed rule for the current version of DC 6100, the criteria of DC 6100 were revised in 1987 with the goal of recognizing the impact of hearing loss in higher frequencies, and to provide a more accurate picture of true hearing impairment.  See 52 Fed. Reg. 17607 (May 11, 1987).  As a result, VA changed its testing methods and, in conjunction with the Department of Medicine and Surgery, developed amendments to 38 C.F.R. §§ 4.85, 4.86a, 4.87a and Tables VI and VII. In particular, puretone averaging was to be accomplished using tone bursts at 1000, 2000, 3000 and 4000 Hertz, and speech recognition was to be measured using the Maryland CNC word lists which contained words with sounds in the 3000 and 4000 Hertz range.

Overall, the new schedule was intended to evaluate hearing loss based on a combination of puretone averages and speech discrimination, which was thought to provide for a more accurate representation of actual hearing impairment by recognizing that individuals with slight to moderate decibel loss as determined by puretone averaging may have significant impairment of speech and vice versa.

Additionally, the rating schedule was revised to accommodate language difficulties and other factors which produced inconsistent speech audiometry scores, and to recognize exceptional patterns of hearing impairment.  Notably, VA determined that "Table VII was developed during months of consultations with our Department of Medicine and represents the best judgment of experts in this field."   Id.

Based upon the stated factors and considerations undertaken by VA and medical experts in developing the current criteria of DC 6100, the Board finds that the schedular rating currently assigned reasonably describes the Veteran's disability level and symptomatology.  The Veteran's description of an inability to hear and discriminate speech has been measured according to puretone averages and speech discrimination.  A remand for referral of the claim for an increased rating for bilateral hearing loss disability for extraschedular consideration is therefore not warranted.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993) (holding that the "rating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical").

The Board has not considered whether the Veteran's bilateral hearing loss disability caused marked interference with employment in the extraschedular context and is not remanding the issue of entitlement for a TDIU for additional development.  There is therefore no inconsistency in denying an extraschedular rating while remanding the issue of entitlement to a TDIU.  See Brambley v. Principi, 17 Vet. App. 20, 24 (2003).  There is also no occasion to consider the collective impact of all of the Veteran's service-connected disabilities on his employability.  Cf. Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014) (indicating that referral for extraschedular consideration based on the collective impact of multiple disabilities is warranted where the criteria do not contemplate the symptoms).

For the foregoing reasons, the preponderance of the evidence is against a compensable rating for bilateral hearing loss disability prior to January 20, 2010 and a rating higher than 10 percent from that date.  The benefit of the doubt doctrine is therefore not for application and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.



ORDER

The appeal of the denial of the claim for entitlement to service connection for left knee disability is dismissed.

The appeal of the denial of the claim for entitlement to service connection for left ankle disability is dismissed.

The appeal of the denial of the claim for entitlement to service connection for left hip fracture residuals is dismissed.

Entitlement to service connection for chronic headaches, claimed as secondary to fall caused by service-connected right knee and ankle arthritis is denied.

Entitlement to service connection for CVA (claimed as chronic episodes of syncope), claimed as secondary to fall caused by service-connected right knee and ankle arthritis, is denied.

Entitlement to service connection for psychiatric disability, to include depression and anxiety, claimed as secondary to fall caused by service-connected right knee and ankle arthritis, is denied.

Entitlement to service connection for vertigo, claimed as secondary to service-connected right knee and ankle arthritis, is denied.

Entitlement to service connection for back disability, claimed as secondary to service-connected right knee and ankle arthritis, is denied.

Entitlement to service connection for status post open reduction internal fixation of right hip and femur fracture, claimed as secondary to service-connected right knee and ankle arthritis, is denied.

Entitlement to an increased rating for bilateral hearing loss disability, currently rated noncompensable prior to January 28, 2010 and 10 percent from that date, is denied.


REMAND

The Veteran indicated during the Board hearing that he experienced eye problems in and since service and had been diagnosed with cataracts.  On the August 1987 over-40 examination, an abnormality of the eyes was noted, specifically, pterygium.  As the evidence thus indicates that a current eye disability may be associated with service a VA examination on this question is warranted.

In addition, there are multiple references to rashes and skin abnormalities in the service treatment records and the Veteran indicated during the Board hearing that he had been diagnosed with shingles.  A VA examination is therefore warranted to determine whether any current skin disorder is related to service.

Although the above claims were characterized as relating to a specific eye and skin disorder, they have been recharacterized more broadly.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009)

As a decision on the above issues could impact the issue of entitlement to a TDIU, the issues are intertwined and the issue of entitlement to a TDIU must be remanded as well. 

Accordingly, the claims for entitlement to service connection for an eye disability to include right eye cataracts, a skin disability to include shingles and residuals of chickenpox, and entitlement to a TDIU are REMANDED for the following action:

1.   Schedule the Veteran for a VA examination as to the etiology of any current eye disorder.  All necessary tests should be conducted.

The claims file must be sent to the examiner for review.

The examiner should indicate whether the Veteran has had an eye disability at any time since the filing of his May 2009 claim.  Then, as to any such eye disability, the examiner should indicate whether it is as least as likely as not (50 percent probability or more) that such disorder is related service, to include the eye symptoms noted.

A complete rationale should accompany any opinion provided.

2.  Schedule the Veteran for a VA examination as to the etiology of any current skin disorder.  All necessary tests should be conducted.

The claims file must be sent to the examiner for review.

The examiner should indicate whether the Veteran has had a skin disability at any time since the filing of his May 2009 claim.  Then, as to any such disability, the examiner should indicate whether it is as least as likely as not (50 percent probability or more) that such disability is related to service, to include the skin symptoms noted.

A complete rationale should accompany any opinion provided.

3.  After the above development has been completed, readjudicate the claims for entitlement to service connection for an eye disability, a skin disability, and entitlement to a TDIU.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


